116 Ga. App. 331 (1967)
157 S.E.2d 496
CODY
v.
THE STATE (two cases).
42973, 42974.
Court of Appeals of Georgia.
Submitted September 7, 1967.
Decided September 19, 1967.
Garland & Garland, Edward T. M. Garland, for appellant.
Lewis R. Slaton, Solicitor General, J. Walter LeCraw, for appellee.
PANNELL, Judge.
In these cases a notice of appeal was filed appealing from an order of the trial judge refusing to grant a motion for suppression of evidence obtained by an alleged illegal search and seizure. The only judgments from which an appeal may be taken are those enumerated and set forth in Sec. 1 of the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18; Code Ann. § 6-701). An order denying a motion to suppress evidence is not a final judgment within Paragraph 1 of that section, nor is it a judgment which would have been final "if it had been rendered as claimed for by the appellant" under Paragraph 2, nor is it among the types of judgments and orders listed in Paragraph 3 of that section. Accordingly, the motion to dismiss the appeals must be sustained.
Appeals dismissed. Bell, P. J., and Whitman, J., concur.